Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

First Action Allowance
	Comment:
	In view of U.S. Patent Application Serial Number 15/908,375, filed February 28, 2018, and claiming the benefit provisional patent application serial number 62/610,124, filed February 22, 2017, and a thorough examination and consideration of the claimed invention, including the relevant subject matter classifications, claims 1-20 are allowed.
	Claims 1-20 are allowed.

	One Discovered Reference of Particular Interest:
U.S. Patent No. 6,604,090 B1 issued August 5, 2003, to Tackett et al. discusses - an automated interface program designed to interact and communicate with users, is disclosed that defines a list of categories activatable by the program; identifies a set of categories activated by user input; selects another set of categories from the activated categories based upon a metric and thereafter executes actions associated with the selected categories. The metric is a computed value based on conditions located within each category. The metric gives an estimate of the appropriateness of the particular response included in an activated category.
The following is an Examiner’s statement of reasons for allowance:

1. 	A method comprising:
accessing a plurality of training elements;
generating an element buffer including a specified number of positions;  generating a random value for each position of the element buffer; 
based on the random value for each position, mapping a training element of the plurality of training elements to each position within the element buffer, the training dements mapped to positions of the element buffer in a first order;
generating a second order for the training elements by modifying positions of the training elements in the element buffer; and 
allocating the training elements in the element buffer to a plurality of machine learning models according to the second order for generation of models related to natural language processing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        6-4-2021